Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.51   Page 1 of 30




                     UNITED STATES DISTRICT COURT

                       DISTRICT OF NEW HAMPSHIRE


Douglas Company, Inc.,
     Plaintiff

     v.                                       Case No. 19-cv-1234-SM
                                              Opinion No. 2020 DNH 089
My Brittany’s LLC and
Jacqueline Sultana,
     Defendants


                                O R D E R


     Plaintiff, Douglas Company, is a designer and seller of

plush stuffed toys that include, for example, various dogs and

cats.     Its principle place of business is in Keene, New

Hampshire.     Douglas brings this action against My Brittany’s LLC

and Jacqueline Sultana, alleging that defendants have infringed

several of its copyrights by manufacturing and selling copies of

stuffed toys for which Douglas holds copyright registrations.

See Exhibits to Complaint (document no. 3) (showing side-by-side

comparisons of the copyrighted toys and the allegedly infringing

toys).     Douglas alleges that defendants are making the

infringing sales online through both Amazon.com and

Kingdomkuddles.com, a website owned by defendant Sultana.
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.52    Page 2 of 30



     Pending before the court is defendants’ motion to dismiss

for lack of personal jurisdiction and/or improper venue.              See

Fed. R. Civ. P. 12(b)(2) and 12(b)(3).        In the alternative,

defendants move for a change of venue and seek to have this

action transferred to the Eastern District of Michigan.              For the

reasons given below, the court concludes that it lacks personal

jurisdiction over defendants.       But, rather than dismiss

plaintiff’s facially valid copyright claim, it will transfer

this action to the United States District Court for the Eastern

District of Michigan.     See 28 U.S.C. § 1631.



                           Standard of Review

     When a defendant challenges the court’s personal

jurisdiction under Fed. R. Civ. P. 12(b)(2), the “plaintiff has

the burden of establishing that jurisdiction over the defendant

lies in the forum state.”      Baskin-Robbins Franchising LLC v.

Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st Cir. 2016).

Allegations of jurisdictional facts are construed in the

plaintiff’s favor, see Buckley v. Bourdon, 682 F. Supp. 95, 98

(D.N.H. 1988), and if, as here, the court proceeds based upon

the written submissions of the parties without an evidentiary

hearing, the plaintiff need only make a prima facie showing that

jurisdiction exists.     See generally A Corp. v. All American

Plumbing, Inc., 812 F.3d 54, 58 n.5 (1st Cir. 2016).              See also


                                     2
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.53   Page 3 of 30



Kowalski v. Doherty, Wallace, Pillsbury & Murphy, 787 F.2d 7, 8

(1st Cir. 1986); Boit v. Gar-Tec Products, Inc., 967 F.2d 671,

674-75 (1st Cir. 1992). 1



     In the absence of an evidentiary hearing, “the inquiry is

whether [plaintiff] has proffered evidence which, if credited,

is sufficient to support findings of all facts essential to

personal jurisdiction.”      A Corp., 812 F.3d at 58 (quoting

Phillips v. Prairie Eye Ctr., 530 F.3d 22, 26 (1st Cir. 2008)).

In making a prima facie showing of jurisdiction, a plaintiff may

not rely solely on unsupported allegations in its pleadings.

“Rather, [a plaintiff] must put forward ‘evidence of specific

facts’ to demonstrate that jurisdiction exists.”           A Corp., 812

F.3d at 58 (quoting Platten v. HG Bermuda Exempted Ltd., 437

F.3d 118, 134 (1st Cir. 2006)).          The court accepts plaintiff’s

“properly documented evidentiary proffers as true,” and

construes them in the light most favorable to plaintiff’s

jurisdictional claim.     Id.   The court also considers

uncontradicted facts put forth by the defendant.           It will not,

however, “credit conclusory allegations or draw farfetched

inferences.”    Negron–Torres v. Verizon Communications, Inc., 478




1    Neither party has requested an evidentiary hearing, nor has
Douglas sought to engage in any jurisdictional discovery.


                                     3
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.54   Page 4 of 30



F.3d 19, 23 (1st Cir. 2007) (citations and quotation marks

omitted).



     Because Douglas’s claim arises under federal law, the

court’s inquiry into whether it may exercise personal

jurisdiction over My Brittany’s LLC and Sultana is necessarily

distinct (at least in theory) from the more typical inquiry

applicable in diversity cases.       The court has explained this at

length in prior opinions and that discussion need not be

repeated.   See generally Intellitech Corp. v. Inst. of Elec. &

Elecs. Engineers, 2017 DNH 35, 2017 WL 758487, at *4 (D.N.H.

Feb. 27, 2017); Battle Foam, LLC v. Wade, 2010 DNH 108, 2010 WL

2629559, at *2 (D.N.H. June 29, 2010).        It is sufficient to note

that Douglas does not claim that the federal statute at issue

(The Copyright Act) authorizes national service of process.

Consequently, the Federal Rules of Civil Procedure provide that

Douglas must demonstrate that defendants were served in a manner

consistent with New Hampshire’s long-arm statutes.           See Fed. R.

Civ. P. 4(e) and (k).     Those long-arm statutes authorize the

exercise of jurisdiction over foreign defendants to the full

extent permitted by federal law.         See N.H. Rev. Stat. Ann 510:4

(individuals) and 293-A:15.10 (corporations).          See also Sawtelle

v. Farrell, 70 F.3d 1381, 1388 (1st Cir. 1995); Phelps v.

Kingston, 130 N.H. 166, 171 (1987).        Stated another way, New


                                     4
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.55   Page 5 of 30



Hampshire’s long-arm statutes reach as far as the outer limits

of due process protections under the United States Constitution

will permit.    Accordingly, the court need only determine whether

the exercise of personal jurisdiction over defendants in New

Hampshire would comport with federal due process guarantees

under the Fourteenth Amendment.          See generally ICP Solar Techs.,

Inc. v. TAB Consulting, Inc., 413 F. Supp. 2d 12, 15 (D.N.H.

2006).



     “[D]ue process requires only that in order to subject a

[foreign] defendant to a judgment in personam,” that defendant

must “have certain minimum contacts with [the forum state] such

that the maintenance of the suit does not offend traditional

notions of fair play and substantial justice.”          Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945) (internal quotations

omitted).   Consistent with those threshold requirements, “[a]

district court may exercise authority over a defendant by virtue

of either general or specific jurisdiction.”          Mass. Sch. of Law

at Andover, Inc. v. Am. Bar Ass’n., 142 F.3d 26, 34 (1st Cir.

1998) (citing Donatelli v. National Hockey League, 893 F.2d 459,

462-63 (1st Cir. 1990)).      Douglas invokes only this court’s

specific personal jurisdiction over Sultana and My Brittany’s.




                                     5
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.56   Page 6 of 30



     “[S]pecific jurisdiction is confined to adjudication of

issues deriving from, or connected with, the very controversy

that establishes jurisdiction.”          Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(internal quotations omitted).       “[T]he constitutional test for

determining specific jurisdiction has three distinct components,

namely, relatedness, purposeful availment (sometimes called

‘minimum contacts’), and reasonableness.”          Adelson v. Hananel,

652 F.3d 75, 80–81 (1st Cir. 2011) (citations and internal

quotations omitted).     See also Sawtelle, 70 F.3d at 1389-95

(describing the three essential jurisdictional elements as

“relatedness,” “purposeful availment,” and the so-called

“Gestalt factors”).



                               Background

     The relevant facts are largely undisputed and can be

recounted fairly quickly.



I.   The Parties.

     Douglas is a New Hampshire-based designer and seller of

stuffed toy animals that include a variety of toy cats and dogs.

It holds copyright registrations for many of those toys.

Douglas alleges that, in 2019, it became aware that My

Brittany’s was selling stuffed toy animals that appeared to be


                                     6
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.57   Page 7 of 30



copies of several designs for which Douglas holds copyright

registrations.    Specifically, Douglas claims that My Brittany’s

was making (and continues to make) infringing sales through

Amazon.com (as an “FBA” or “Fulfilled by Amazon” seller), and

through a website owned and operated by Sultana:

kingdomkuddles.com.     Douglas further alleges that defendants are

using the very same Indonesian manufacturer to produce the

allegedly infringing toys that Douglas used to produce its

copyrighted toys - a manufacturer that possesses the patterns

and 3-D samples of many of Douglas’s designs.          Thus, says

Douglas, defendants had access to its design instructions for

the copyrighted toys and used those instructions to produce and

sell infringing copies.



     My Brittany’s is a limited liability corporation organized

under the laws of Michigan, with a principal place of business

in Wixom, Michigan.     Sultana is a member of that LLC, as well as

one of its employees, and she resides in Wixom, Michigan.             All

members of My Brittany’s are residents of Michigan.           Although My

Brittany’s stores some of its products out-of-state (in a

warehouse in Westlake, Ohio), it does not store any products in

New Hampshire.    It does not have offices or places of business

in New Hampshire.    No member (including Sultana), employee,

agent, or representative of My Brittany’s has ever come to New


                                     7
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.58   Page 8 of 30



Hampshire to attend trade shows or to undertake business on

behalf of My Brittany’s.      My Brittany’s does not mail any

solicitations or catalogs to New Hampshire, nor does it have any

wholesalers, distributors, or sales agents in New Hampshire, nor

does it sell products that are specifically designed for the New

Hampshire market.



II.   Contacts with this Forum.

      According to defendants, they have reviewed their sales

records and assert (without contradiction) that they have made

no sales of any plush toys to anyone in New Hampshire through

the kingdomkuddles.com website (or a related website:

wholesaleplush.com).     The only sales made by My Brittany’s into

New Hampshire consist of a few orders for stuffed toys placed by

an employee of Douglas (William Mitchell), and filled by My

Brittany’s through Amazon.      In total, Mitchell placed three

orders:


      On November 24, 2019, Mitchell ordered one Kingdom
      Kuddles “Brady the Beagle Puppy” Stuffed Plush Animal
      Dog from My Brittany’s on Amazon. That order shipped
      to Keene, New Hampshire, on November 25, 2019. The
      order totaled $16.97. Exhibit 6 to Affidavit of Adam
      Bercowetz (document no. 15-8) at 2. That order did
      not involve any allegedly infringing stuffed toys
      identified in Douglas’s complaint.

      On November 26, 2019, Mitchell ordered 7 additional
      stuffed plush animals from My Brittany’s on Amazon.



                                     8
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.59   Page 9 of 30



     Those items shipped to New Hampshire on November 26,
     2019. That order totaled $126.81. Id. at 3-4.

     Finally, on November 27, 2019, Mitchell ordered 1
     stuffed plush animal from My Brittany’s on Amazon.
     That order shipped the same day and totaled: $14.97.
     Id. at 5.


Of the nine stuffed toys that Douglas purchased from My

Brittany’s, the complaint alleges that six infringe Douglas’s

copyrights: Border Collie (two sizes); Australian Shepherd,

Plush Grey Cat; Tri-colored Corgi; and Siberian Husky.            The

total purchase price of those six allegedly infringing toys was

$128.81.    Parenthetically, the court notes that Douglas also

points out that another of its employees, Dan Irvine, attempted

to purchase two additional stuffed toys from kingdomkuddles.com.

But, that order was cancelled and never shipped to New

Hampshire.    It is not relevant to the court’s jurisdictional

analysis.



     Douglas also alleges that beginning in or around 2014 and

continuing through at least January of 2018, an entity known as

“DollsHobbiesNMore” purchased more than $30,000 worth of stuffed

toys from Douglas (which, presumably, were shipped from New

Hampshire to Michigan).      But, Douglas has not articulated how

the alleged purchases made by DollsHobbiesNMore “relate to” its

pending copyright infringement claims against Sultana and My



                                     9
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.60   Page 10 of 30



Brittany’s (other than suggesting the Sultana and the various

entities are somehow connected). 2



      Neither Sultana Enterprises nor DollsHobbiesNMore is named

as a defendant.     And, Douglas has not alleged that either of the

named defendants – Ms. Sultana or My Brittany’s - ever purchased

stuffed toys from Douglas.       Thus, those purchases – while

substantial – are not relevant to the inquiry into whether the

court may exercise personal jurisdiction over the named

defendants.



      Finally, Douglas asserts that the court may properly

exercise personal jurisdiction over My Brittany’s and Sultana

because they have “placed products that infringe on the

copyrights in question in the stream of commerce with the

knowledge and intent that they would be used, offered for sale,

and sold by others in [New Hampshire].”         Complaint (document no.

1) at para. 6 (emphasis supplied).        See generally Asahi Metal




2    “DollsHobbiesNMore” is a “dba” of Sultana Enterprises, LLC,
a Michigan limited liability corporation. Neither is a named
defendant. Ms. Sultana says that she was previously a member of
Sultana Enterprises, but that entity has not conducted business
since some time in 2018. See Affidavit of Jacqueline Sultana
(document no. 10-2) at para. 13. Although neither party
addresses the issue, it is conceivable that DollsHobbiesNMore
was purchasing stuffed toys from Douglas and then reselling
them.


                                     10
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.61   Page 11 of 30



Industry Co. v. Superior Ct. of Cal., 480 U.S. 102, 107 (1987).

But, at least as articulated by Douglas, the “stream of

commerce” theory of personal jurisdiction has been rejected.

See generally    J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S.

873, 883 (2011) (“This Court’s precedents make clear that it is

the defendant’s actions, not his expectations, that empower a

State’s courts to subject him to judgment.”).           See also Id. at

890-91 (“I am not persuaded by the absolute approach adopted by

the New Jersey Supreme Court and urged by respondent and his

amici.   Under that view, a producer is subject to jurisdiction

for a products-liability action so long as it ‘knows or

reasonably should know that its products are distributed through

a nationwide distribution system that might lead to those

products being sold in any of the fifty states.’           In the context

of this case, I cannot agree.”) (Breyer, J. concurring)

(emphasis in original). 3     See generally Phillips v. Prairie Eye

Ctr., 530 F.3d at 28–29 (“When a plaintiff tire manufacturer

argued that a defendant rim manufacturer was subject to personal

jurisdiction in Puerto Rico, we noted that even if the defendant




3    Because the opinion of the Court in Nicastro was not
embraced by a majority of the justices, the “holding” of the
Court “may be viewed as that position taken by those Members who
concurred in the judgments on the narrowest grounds.” Marks v.
United States, 430 U.S. 188, 193 (1977). In Nicastro, that
“narrowest grounds” opinion was authored by Justice Breyer.



                                     11
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.62   Page 12 of 30



had specific knowledge that the stream of commerce would move

its tire rims into Puerto Rico, ‘awareness alone would not be

enough to constitute the purposeful availment which is necessary

for a showing of minimum contacts.’”) (quoting Alers-Rodriguez

v. Fullerton Tires Corp., 115 F.3d 81, 85 (1st Cir. 1997)).



      Simply having the desire or even the intent to serve a

national audience does not mean that a defendant has

purposefully availed itself of the privilege of conducting

business in a particular forum.        Similarly, merely placing its

products into the national “stream of commerce” does not subject

My Brittany’s to this court’s specific personal jurisdiction.

See, Nicastro, 564 U.S. at 877-85; Asahi Metal Industry Co., 480

U.S. at 108-13 (plurality opinion).        See generally World–Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980).



      So, the jurisdictionally-relevant contacts between My

Brittany’s and New Hampshire – that is, those “related to” this

copyright litigation - boil down to two orders for My Brittany’s

products placed through Amazon by an employee of Douglas on

November 26 and 27, 2019, for a total of six allegedly

infringing stuffed toys.      The retail value of those six

allegedly infringing stuffed toys was $128.81.           Douglas made all

of those purchases, it would seem, for the sole purpose of


                                     12
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20    PageID.63   Page 13 of 30



inducing My Brittany’s to make sales (and cause products to be

delivered) into this forum.       There is no evidence that My

Brittany’s previously sold products to New Hampshire residents,

nor is there evidence of any subsequent sales into New

Hampshire.    Thus, as discussed more fully below, it would seem

that Douglas has attempted to “manufacture” personal

jurisdiction over My Brittany’s by luring it into a forum in

which it had never before done other business.



                                Discussion

I.    The Court Lacks Personal Jurisdiction over Ms. Sultana

      Douglas does not allege that Sultana, personally, has

engaged in any infringing activity.        Nor does it allege that she

had any personal contacts with this forum.            Nor has it briefed

(or argued) that the court may constitutionally exercise

personal jurisdiction over her based solely upon the forum-based

contacts of an LLC of which she is a member (i.e., My Brittany’s

and/or Sultana Enterprises, LLC, d/b/a “DollsHobbiesNMore”).

Consequently, the court deems that latter argument forfeit and

declines to address the issue.       Given that, Douglas has not made

a prima facie showing that the court may exercise personal

jurisdiction over Sultana.




                                     13
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.64   Page 14 of 30



II.   The Court Lacks Personal Jurisdiction over My Brittany’s

      Of course, the fact that Amazon, rather than My Brittany’s,

actually delivers defendants’ products is not, standing alone,

an impediment to this court’s exercise of personal jurisdiction,

just as it would not be a defense to say that Federal Express or

UPS, rather than My Brittany’s, transported the packages to New

Hampshire.    To the extent My Brittany’s advances that argument,

see Defendants’ Reply Brief (document no. 16) at 3, it is

incorrect.    See, e.g., Standard Process, Inc. v. Antitrend LLC,

No. 19-CV-99-JDP, 2020 WL 553871, at *4 (W.D. Wis. Feb. 4, 2020)

(“[U]sing intermediaries like Amazon to sell and ship products

has no bearing on the minimum-contacts analysis”).



      The question presented is whether, by offering products

online to a national audience (including residents of New

Hampshire), and then by actually selling nine products (six of

which allegedly infringe Douglas’s copyrights) to the plaintiff

here in New Hampshire, My Brittany’s has established sufficient

contacts with this forum for the court to properly exercise

personal jurisdiction over it.       As noted above, that requires

Douglas to demonstrate that: (1) its copyright claims are

“related to” My Brittany’s activities in this forum; (2) that My

Brittany’s has “purposefully availed” itself of the privilege of

doing business in this forum (or, stated slightly differently,


                                     14
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.65   Page 15 of 30



that My Brittany’s has established sufficient “minimum contacts”

with this forum); and, finally (3) that exercising personal

jurisdiction over My Brittany’s would comport with

constitutional principles of due process and fundamental

fairness.



      Based upon the record evidence, the court is constrained to

conclude that Douglas has not made even a prima facie showing

that the exercise of specific personal jurisdiction over My

Brittany’s would comport with federal due process standards.

Among other things, Douglas has not shown that My Brittany’s

“purposefully availed” itself of the privilege of conducting

business in this forum or that it had sufficient “minimum

contacts” with this forum.       As the Supreme Court has observed,


      This “purposeful availment” requirement ensures that a
      defendant will not be haled into a jurisdiction solely
      as a result of “random,” “fortuitous,” or “attenuated”
      contacts . . . Jurisdiction is proper, however, where
      the contacts proximately result from actions by the
      defendant himself that create a “substantial
      connection” with the forum State. Thus where the
      defendant “deliberately” has engaged in significant
      activities within a State, or has created “continuing
      obligations” between himself and residents of the
      forum, he manifestly has availed himself of the
      privilege of conducting business there.


Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475–76 (1985)

(citations and footnotes omitted) (emphasis supplied).



                                     15
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.66   Page 16 of 30



      To be sure, courts across the country have reached

divergent opinions about the constitutional limits of personal

jurisdiction in cases like this.          Indeed, the Supreme Court

itself acknowledged, but avoided, the difficult jurisdictional

questions raised by cases involving e-commerce, internet

retailers, and sellers using intermediaries like Amazon and eBay

to facilitate sales.      See, Nicastro, 564 U.S. at 890 (“But what

do those standards mean when a company targets the world by

selling products from its Web site?          And does it matter if,

instead of shipping the products directly, a company consigns

the products through an intermediary (say, Amazon.com) who then

receives and fulfills the orders?          And what if the company

markets its products through popup advertisements that it knows

will be viewed in a forum?       Those issues have serious commercial

consequences but are totally absent in this case.”) (Breyer, J.

concurring).



      Nevertheless, the court is persuaded that My Brittany’s

limited sales (in terms of both absolute numbers and total

retail value) in New Hampshire – sales that were made only at

the instigation of the plaintiff – are insufficient to

constitute a purposeful availment of the privilege of doing

business in this forum.      Stated slightly differently, those

sales are not enough to establish the “minimum contacts” with


                                     16
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.67   Page 17 of 30



this forum required by the Constitution to exercise personal

jurisdiction.    Three sales into New Hampshire of nine products

totaling less than $160 are simply not enough (and, of course,

two sales of six allegedly infringing toys, with a retail value

of under $130, are even less).       Again, Justice Breyer’s

concurrence in Nicastro is instructive:


      None of our precedents finds that a single isolated
      sale, even if accompanied by the kind of sales effort
      indicated here, is sufficient. Rather, this Court’s
      previous holdings suggest the contrary. The Court has
      held that a single sale to a customer who takes an
      accident-causing product to a different State (where
      the accident takes place) is not a sufficient basis
      for asserting jurisdiction. See World–Wide Volkswagen
      Corp. v. Woodson, 444 U.S. 286 (1980). And the Court,
      in separate opinions, has strongly suggested that a
      single sale of a product in a State does not
      constitute an adequate basis for asserting
      jurisdiction over an out-of-state defendant, even if
      that defendant places his goods in the stream of
      commerce, fully aware (and hoping) that such a sale
      will take place. See Asahi Metal Industry Co. v.
      Superior Court of California, 480 U.S. 102, 111, 112
      (opinion of O’Connor, J.) (requiring “something more”
      than simply placing “a product into the stream of
      commerce,” even if defendant is “aware” that the
      stream “may or will sweep the product into the forum
      State”); id., at 117 (Brennan, J., concurring in part
      and concurring in judgment) (jurisdiction should lie
      where a sale in a State is part of “the regular and
      anticipated flow” of commerce into the State, but not
      where that sale is only an “eddy,” i.e., an isolated
      occurrence); id., at 122, 107 S.Ct. 1026 (Stevens, J.,
      concurring in part and concurring in judgment)
      (indicating that “the volume, the value, and the
      hazardous character” of a good may affect the
      jurisdictional inquiry and emphasizing Asahi’s
      “regular course of dealing”).




                                     17
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.68   Page 18 of 30



      Here, the relevant facts found by the New Jersey
      Supreme Court show no “regular . . . flow” or “regular
      course” of sales in New Jersey; and there is no
      “something more,” such as special state-related
      design, advertising, advice, marketing, or anything
      else.


Nicastro, 564 U.S. at 888–89 (Breyer, J. concurring).



      So it is in this case.      My Brittany’s has not directed a

“regular flow” of sales into this forum, nor has it established

a “regular course” of business here.          There is no “something

more” that relates directly to this forum, “such as special

state-related design, advertising, advice, [or] marketing.”              Id.

at 889. 4



      Rather, My Brittany’s meager sales into this forum appear

to be merely an “eddy” of its regular sales flow - an isolated

few events (induced by plaintiff), that have not been repeated

and had not occurred previously.          See also Lifeguard Licensing

Corp. v. Ann Arbor T-Shirt Co., LLC, No. 15 CIV. 8459 (LGS),

2016 WL 3748480, at *3 (S.D.N.Y. July 8, 2016) (“For internet

sellers who use an internet storefront like Amazon, courts




4    Conceivably, one might argue that the “something more” in
this copyright case is the fact that the “injury” flowing from
defendant’s alleged copyright infringement was felt by Douglas
in this forum. Douglas does not, however, advance any such
argument. Consequently, the court declines to discuss it.


                                     18
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.69   Page 19 of 30



generally distinguish between two categories.           First are

commercial vendors who use it as a means for establishing

regular business with a remote forum.         Jurisdiction is proper as

to these defendants.      In the second category are occasional

sellers who use an internet service once to sell goods to the

highest bidder who happens to be in the forum state.

Jurisdiction is improper as to these sellers assuming no

additional contacts with the forum state.”) (emphasis supplied;

citations and internal punctuation omitted).           While My

Brittany’s might properly be viewed as a “commercial vendor,” it

has not “establishe[d] regular business” with this forum.

Rather, for purposes of this case (as My Brittany’s conduct

relates to New Hampshire), it is more akin to an “occasional

seller” who has used the internet to make a few isolated sales

to a buyer who happens to be in this state.



      This area of the law is both evolving and decidedly

unsettled.    Consequently, rational arguments can be made to

support the exercise of personal jurisdiction over My Brittany’s

under the circumstances of this case.         That is particularly true

to the extent that cases like Zippo Manufacturing and its

progeny retain any persuasive value.        See Zippo Mfg. Co. v.

Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997)

(distinguishing between websites that “clearly [do] business


                                     19
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.70   Page 20 of 30



over the Internet” with those that are merely “passive,” doing

“little more than mak[ing] information available to those who

are interested in it” and crafting a “sliding scale” test to

measure a website’s contacts with a forum state, reasoning that

“the likelihood that personal jurisdiction can be

constitutionally exercised is directly proportionate to the

nature and quality of commercial activity that an entity

conducts over the Internet.”).



      But, the decision in Zippo is more than 20 years old and

much has changed since it was issued – particularly the ways by

which websites now monetize viewership, and the relative paucity

of purely “passive” or “informational” websites.           See, e.g.,

Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball,

Inc., 751 F.3d 796, 803 (7th Cir. 2014) (“The interactivity of a

website is also a poor proxy for adequate in-state contacts.               We

have warned that courts should be careful in resolving questions

about personal jurisdiction involving online contacts to ensure

that a defendant is not haled into court simply because the

defendant owns or operates a website that is accessible in the

forum state, even if that site is ‘interactive.’           This makes

sense; the operation of an interactive website does not show

that the defendant has formed a contact with the forum state.

And, without the defendant’s creating a sufficient connection


                                     20
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.71   Page 21 of 30



(or ‘minimum contacts’) with the forum state itself, personal

jurisdiction is not proper.”) (citations omitted; emphasis in

original).    See also Kindig It Design, Inc. v. Creative

Controls, Inc., 157 F. Supp. 3d 1167, 1174 (D. Utah 2016)

(“[B]ecause the number of entities that have interactive

websites continues to grow exponentially, application of the

Zippo framework would essentially eliminate the traditional

geographic limitations on personal jurisdiction.”); Sioux

Transportation, Inc. v. XPO Logistics, Inc., No. 5:15-CV-05265,

2015 WL 9412930, at *6 (W.D. Ark. Dec. 22, 2015) (cloud

computing and increased user interaction with websites “calls

into question the modern usefulness of the Zippo test’s tri-

parte framework.     The transmission of computer files over the

internet is perhaps no longer an accurate measurement of a

website’s contact to a forum state.”).         See generally A.

Trammell and D. Bambauer, Personal Jurisdiction and the

“Interwebs,” 100 Cornel L. Rev. 1129, 1132 (2015) (“The Zippo

sliding scale seemed beautifully simple and has proved

singularly influential.      Most courts to confront the problem of

Internet-based jurisdiction have relied favorably on Zippo, even

though the test’s supposed virtues are chimerical.           It distorts

the doctrine and its guiding principles.         It is predicated on a

superficial analogy between physical and virtual worlds.              And it

has proved conspicuously indeterminate.”).


                                     21
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.72   Page 22 of 30



      And, of course, it is unclear how the reasoning in Zippo

would apply to cases – like this one – in which the defendant

uses Amazon’s website as an intermediary, rather than operating

its own “interactive” website to generate and fulfill sales

orders.



      Alternatively, one might point to the Supreme Court’s

opinion in Calder and its articulation of the “effects” test in

support of a claim that personal jurisdiction over My Brittany’s

exists in this case, since the “effects” of defendants’

allegedly infringing activity are arguably felt in New

Hampshire.    See Calder v. Jones, 465 U.S. 783 (1984).           But,

Calder involved defamation claims, which are sufficiently

distinct from Douglas’s copyright claims to suggest that

Calder’s reasoning does not apply.        And, as importantly, Douglas

does not invoke either Calder or its “effect test” in support of

its argument that the court may properly exercise personal

jurisdiction over My Brittany’s.



      Moreover, in seemingly limiting (or, perhaps, clarifying)

the scope of Calder, the Supreme Court recently made clear that,

“mere injury to a forum resident is not a sufficient connection

to the forum.    Regardless of where a plaintiff lives or works,

an injury is jurisdictionally relevant only insofar as it shows


                                     22
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.73   Page 23 of 30



that the defendant has formed a contact with the forum State.

The proper question is not where the plaintiff experienced a

particular injury or effect but whether the defendant’s conduct

connects him to the forum in a meaningful way.”           Walden v.

Fiore, 571 U.S. 277, 290 (2014) (emphasis supplied).



      In the context of this case, the reasoning of neither Zippo

nor Calder applies.     Instead, the court is persuaded by Justice

Breyer’s opinion in Nicastro and those courts that have

concluded that limited contact with a forum state of the sort

made by My Brittany’s is insufficient to support the exercise of

personal jurisdiction.      See, e.g., Rubie’s Costume Co., Inc. v.

Yiwu Hua Hao Toys Co., No. 2:18-CV-01530-RAJ, 2019 WL 4058971,

at *3 (W.D. Wash. Aug. 28, 2019) (observing that “Courts in

other districts have found that an exercise of personal

jurisdiction is inappropriate where a defendant sells a small

number of products to consumers in the forum state but there is

no additional evidence the sales were ‘expressly aimed’ at the

forum” and concluding that “Defendant’s sale of 59 costumes via

its Amazon account is hardly a continuous and deliberate

exploitation of the Washington market sufficient to satisfy the

‘express aiming’ requirement.”) (collecting cases); Oticon, Inc.

v. Sebotek Hearing Sys., LLC, 865 F. Supp. 2d 501, 514–15

(D.N.J. 2011) (“Under Nicastro, whether it is five or nine sales


                                     23
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20    PageID.74    Page 24 of 30



by Sebotek of SDT’s allegedly infringing products, that is

simply too small of a number from which to conclude that SDT

purposefully availed itself of the New Jersey market.                Justice

Breyer aptly noted in his concurrence that Supreme Court

precedent makes clear that a single sale, even accompanied by

more extensive sales efforts, is an insufficient basis for

asserting jurisdiction.      Such scant sales activity does not show

the ‘regular flow’ or ‘regular course’ of sales in New Jersey

that justify the exercise of specific jurisdiction.                Likewise,

here, the five or nine sales by Sebotek do not suggest that SDT

engaged in a specific effort to sell in New Jersey.”) (citations

and internal punctuation omitted).        Indeed, the Court of Appeals

for the First Circuit has itself recognized that, “A nonresident

defendant purposefully avails itself of the forum state when the

defendant’s actions ‘create a ‘substantial connection’ with the

forum State.’ . . . The number and duration of the remote

contacts are significant to the analysis.”            C.W. Downer & Co. v.

Bioriginal Food & Sci. Corp., 771 F.3d 59, 68 (1st Cir. 2014)

(quoting Burger King, 471 U.S. at 475) (emphasis supplied).



      As the Supreme Court has repeatedly stated, the threshold

inquiry for purposeful availment is whether a “defendant’s

conduct connects him to the forum in a meaningful way.”                Walden,

571 U.S. at 290.     That and other Supreme Court opinions expound


                                     24
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.75   Page 25 of 30



upon the concept of “minimum contacts” (or “purposeful

availment”) by employing phrases like “regular flow of

products,” and “regular course of sales,” “substantial

connection with the forum State,” “significant activities within

a State” and “continuing and wide-reaching contacts in the forum

State.”   Those phrases have meaning.       Here, defendants’ meager

sales to the plaintiff are not sufficiently “meaningful” to

constitute a “purposeful availment” of the privilege of doing

business in New Hampshire, nor are they adequate to render the

exercise of personal jurisdiction over those defendants

fundamentally fair and reasonable.        While My Brittany’s limited

sales to Douglas do provide some evidence of purposeful contact

with this forum, they are too insubstantial to warrant the

conclusion that My Brittany’s should reasonably have anticipated

being haled into court here.       See, e.g., World-Wide Volkswagen,

444 U.S. at 297.     See also Burger King, 471 U.S. at 477–78

(“Nevertheless, minimum requirements inherent in the concept of

‘fair play and substantial justice’ may defeat the

reasonableness of jurisdiction even if the defendant has

purposefully engaged in forum activities.”) (emphasis supplied).



      Finally, the court notes another factor that counsels

against the exercise of personal jurisdiction over My

Brittany’s.    As mentioned above, the only sales of My Brittany’s


                                     25
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.76    Page 26 of 30



products into this forum are those that were initiated by

Douglas; there is no record evidence of any other sales by My

Brittany’s into New Hampshire.       Given the circumstances of this

particular case and considering all of the facts of record, the

court is disinclined to rest the exercise of personal

jurisdiction over My Brittany’s exclusively on contacts that

were arranged or induced by the plaintiff, Douglas.               As the

District Court for the Southern District of New York has

observed:


      It is apparently not uncommon in trademark, copyright,
      and patent infringement cases for plaintiffs to
      attempt to base personal jurisdiction over defendants
      on sales made either to the plaintiffs themselves or
      to plaintiffs’ counsel or representatives. As a
      result, there are a number of opinions addressing this
      issue. A review of these cases reveals that most
      courts, both in this circuit and elsewhere, have found
      that personal jurisdiction may not be based on
      contacts “manufactured” by a plaintiff in this way,
      though the courts have relied on different rationales
      for this conclusion.


Chloe, Div. of Richemont N. Am., Inc. v. Queen Bee of Beverly

Hills, LLC, 571 F. Supp. 2d 518, 524–25 (S.D.N.Y. 2008)

(collecting cases), vacated on other grounds, 616 F.3d 158 (2d

Cir. 2010).    See also Mor-Dall Enterprises v. Dark Horse

Distillery, LLC, 16 F. Supp. 3d 874, 880 (W.D. Mich. 2014) (“a

plaintiff may not manufacture jurisdiction by engaging in a sale

merely to confer jurisdiction in a particular forum.”) (citation



                                     26
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.77   Page 27 of 30



omitted); Edberg v. Neogen Corp., 17 F. Supp. 2d 104, 112 (D.

Conn. 1998) (“In the instant case, plaintiffs assert that

Neogen’s single $246.00 sale to Cadbury constitutes ‘minimum

contacts’ sufficient to sustain personal jurisdiction.             This

‘contact,’ however, was initiated by [the plaintiff], not by the

defendant.    Regardless of [the plaintiff’s] motives, it was

still the acts of [the plaintiff] that brought the infringing

product into the forum, not Neogen’s promotion, advertising, or

sales activities.     Moreover, the courts have repeatedly held

that jurisdiction may not be manufactured by the conduct of

others.   Under such circumstances a defendant cannot be said to

have purposefully availed itself of the forum.           Only those

contacts with the forum that were created by the defendant,

rather than those manufactured by the unilateral acts of the

plaintiff, should be considered for due process purposes.              To

hold otherwise would allow a plaintiff to manufacture

jurisdiction over a non-resident defendant in any forum,

regardless of how inconvenient, even when the defendant has not

purposefully directed any activity toward the forum state.”)

(citations omitted); See also Kindig It Design, Inc. v. Creative

Controls, Inc., 157 F. Supp. 3d 1167, 1174 (D. Utah 2016); Mor-

Dall Enterprises, 16 F. Supp. at 880; Krepps v. Reiner, 588 F.

Supp. 2d 471, 479 (S.D.N.Y. 2008); ISI Brands, Inc. v. KCC

Int'l, Inc., 458 F. Supp. 2d 81, 88–89 (E.D.N.Y. 2006); ESAB


                                     27
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.78   Page 28 of 30



Group, Inc. v. Centricut, LLC, 34 F. Supp. 2d 323, 333 (D.S.C.

1999).



      In light of the foregoing, the court concludes that it

lacks personal jurisdiction over both My Brittany’s and

Jacqueline Sultana.



II.   Transfer of this Case is Warranted.

      Whenever a court concludes that it lacks personal

jurisdiction over a defendant, it “shall, if it is in the

interest of justice, transfer such action or appeal to any other

such court . . . in which the action or appeal could have been

brought.”    28 U.S.C. § 1631.     And, pursuant to 28 U.S.C. § 1400,

civil actions to enforce copyright claims “may be instituted in

the district in which the defendant or his agent resides.”

Sultana resides in Wixom, Michigan, and My Brittany’s principal

place of business is there as well.        Plainly, then, venue lies

in the United States District Court for the Eastern District of

Michigan.



      Moreover, Douglas’s claims of copyright infringement appear

to have facial merit – at least based upon the limited factual

record presented.     Consequently, dismissal of those claims would




                                     28
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.79   Page 29 of 30



not serve the interests of justice.        This matter will, then, be

transferred to the Eastern District of Michigan.



                                Conclusion

      Cases like this beg an obvious question: if two or three

sales (totaling less than $200) to a forum are insufficient –

particularly when orchestrated by the plaintiff - then how much

sales activity in a forum is necessary to support the exercise

of personal jurisdiction?      There is no easy or self-evident

answer.   Nor, unfortunately, can the answer be found in any

bright line test.     Rather, each case is necessarily sui generis

and must be resolved on its own unique facts.           “[D]ivining

personal jurisdiction is more an art than a science,” Sawtelle,

70 F.3d at 1388 (citation omitted), and thus necessitates “an

individualized assessment and factual analysis of the precise

mix of contacts that characterize each case,” Pritzker v. Yari,

42 F.3d 53, 60 (1st Cir. 1994).



      Based upon this record, as well as the arguments advanced

by the parties, the court concludes that it lacks personal

jurisdiction over Sultana and My Brittany’s with respect to

Douglas’s claims of copyright infringement.           It is, however,

appropriate to transfer this matter to the Eastern District of

Michigan.


                                     29
Case 2:20-cv-11429-AJT-DRG ECF No. 4 filed 06/02/20   PageID.80   Page 30 of 30




      Defendants’ Motion to Dismiss Plaintiff’s Complaint and/or

to Transfer Venue (document no. 10) is granted in part and

denied in part.     It is granted to the extent defendants seek a

transfer of this action to the Eastern District of Michigan.               In

all other respects, it is denied.         Pursuant to 28 U.S.C. § 1631,

the Clerk of Court shall transfer this proceeding to the United

States District Court for the Eastern District of Michigan.


      SO ORDERED.


                                          ____________________________
                                          Steven J. McAuliffe
                                          United States District Judge

May 28, 2020

cc:   Michael J. Rye, Esq.
      Jeremy T. Walker, Esq.
      Jamie N. Hage, Esq.
      Katherine E. Hedges, Esq.




                                     30
